         Case 4:15-cv-00082-SWW Document 75 Filed 06/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                               CASE NO. 4:15CV00082 SWW

$579,475.00 IN U.S. CURRENCY                                                       DEFENDANT

LNG EXPRESS, INC.                                                                    CLAIMANT

                                  ORDER OF FORFEITURE

       The United States of America’s unopposed motion for an order of forfeiture (ECF No. 74)

is GRANTED. The United States filed a verified complaint in rem for the forfeiture of $579,475.00

in U.S. Currency (“the Defendant Currency”), served the complaint on all required parties, and

published notice. (ECF Nos. 13-1 and 13-2). LNG Express, Inc., the only claimant in this matter,

has indicated that is withdrawing its claim and that it does not object to the forfeiture. (ECF No.

74-1). It is therefore, ordered that LNG Express, Inc.’s claim (ECF No. 4) is withdrawn and the

Defendant Currency is forfeited to the United States. All prior claims to the Defendant Currency

are extinguished. The money shall be disposed of according to law. Each party will bear its own

fees and costs.

       The clerk is directed to close the case.

       IT IS SO ORDERED this 23rd day of June 2020.


                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE
